DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elected Species
Applicant elects Compound I-B-22. As such Claim 17 and 25 are withdrawn from further consideration as not reading on the elected species

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 16, 18, 20-23, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwong (US 2015/0129849).

Regarding Claims 12, 16, 25-26, Kwong teaches a material represented by Compound 30 (page 7):

    PNG
    media_image1.png
    283
    252
    media_image1.png
    Greyscale

Compound 30 reads on applicants’ I-B-22 wherein RA = trifluoromethyl; RD = carbazole; RS = H (per claims 12, 16, 25-26).

Regarding Claims 18, 20-23, Kwong teaches an organic light emitting device that includes an anode; a cathode; and an emissive layer disposed between the anode and the cathode (paragraph 77). The compound in the emissive layer is a compound according to the structure of Formula 1 (shown as Compound 30 before) (paragraph 90) (per claims 20, 22).
 	Kwong also teaches a formulation that comprises Formula 1 and a solvent (paragraph 98) (per claim 18).
The light emitting layer of the organic EL device containing at least a metal complex as light emitting material, and may contain a host material using the metal complex as a dopant material (paragraph 106) (per claim 21).
Any of the layers of the various embodiments may be deposited by any suitable method including thermal evaporation, ink-jet, organic vapor phase deposition (OVPD), organic vapor jet printing (OVJP), spin coating and other solution based processes (paragraph 43) (per claim 23).

Response to Amendment
Applicants’ arguments are moot as the above rejections address all amendments.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        





.